   1:21-cv-00418-JFA-SVH    Date Filed 05/25/21    Entry Number 17   Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA

 Tyree Craig Jones,                     )         C/A No.: 1:21-418-JFA-SVH
                                        )
                   Petitioner,          )
                                        )
       vs.
                                        )
                                        )                  ORDER
 Warden Phelps,                         )
                                        )
                   Respondent.          )
                                        )
                                        )

      Petitioner, proceeding pro se, brought this action requesting a writ of

habeas corpus pursuant to 28 U.S.C. § 2241. Respondent filed a motion to

dismiss, or in the alternative, for summary judgment, on April 19, 2021. [ECF

No. 12]. As Petitioner is proceeding pro se, the court entered an order pursuant

to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), advising him of the

importance of a motion and of the need for him to file an adequate response by

May 20, 2021. [ECF No. 13]. Petitioner was specifically advised that if he failed

to respond adequately, Respondent’s motion may be granted, thereby ending

this case. Id.

      Notwithstanding the specific warning and instructions set forth in the

court’s Roseboro order, Petitioner has failed to respond to the motion. As such,

it appears to the court that he does not oppose the motion and wishes to

abandon this action. Based on the foregoing, Petitioner is directed to advise
   1:21-cv-00418-JFA-SVH    Date Filed 05/25/21   Entry Number 17   Page 2 of 2




the court whether he wishes to continue with this case and to file a response

to Respondent’s motion by June 8, 2021. Petitioner is further advised that if he

fails to respond, this action will be recommended for dismissal with prejudice

for failure to prosecute. See Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978);

Fed. R. Civ. P. 41(b).

      IT IS SO ORDERED.


May 25, 2021                               Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       2
